 

Attorney or Party Name, Address, Te|ephone & FAX
Numbers, State Bar Number & Email Address

Tyson Takeuchi, SBN 177419

Scott Kosner, SBN172379

LAW OFF|CES OF TYSON TAKEUCH|
1055 V\hlshire Blvd., Suite 850

Los Angeles, CA 90017

Tel 213.637.1566

Fax 888.977.6310
tyson@tysonlirm.com
scottk@tysonflrm.com

I:I Debtor appearing W/'z‘houzL attorney
Attorne y for Debtor

 

FOR COURT USE ONLY

 

UN|TED STATES BANKRUPTCY COURT
CENTRAL DlSTR|CT OF CAL|FORNIA - LOS ANGELES DlVISlON

 

List all names (including trade names) used by Debtor
Within the last 8 years.

ln re:

Jack Damusca,

CASE NU|\/|BER; 2218-bk-23070-SK
CHAPTER 13

 

CHAPTER 13 PLAN

l:] Origina|

|:| 1St Amended*
Z"dAmended*
E 3rd Amended*
l:l _ Amended*

*list below Which sections have been cnanged:
Class 1.

[FRBP 3015([)); LBR 3015-']]

 

 

11 U.S.C. SECT|ON 341(a) CRED|TORS’ lVlEET|NG:
Date: 12/14/2018
Time: 9:00 a.m.

 

Debtor(s).

 

Add’e'°'°'Rm. 100l 1sr Floor

PLAN CONF|R|V|AT|ON HEAR|NG: [LBR 3015-1(d)]
Date: 04/04/2019
Time: 10:00 a.m.

Address:
Ctrm 1575, 15th Floor

255 E. Temp|e St., Los Angeles, CA 90012

 

 

 

"Bankruptcy Code” and "11 U.S. C, ” refer to the United $tafes Bankruptcy Code, Title 11 of the United States Code.
"FRBP” refers to the Federal Rules of Bankruptcy Procedure. "LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court

 

 

 

This form is mandatory. lt has been approved for use in the United States Bankruptcy Court forthe Central District of California.

December 2017

Page 1

F 3015-1.01.CHAPTER13.PLAN

 

Part 1: PRELIIV||NARY lNFORN|AT|ON

TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a joint bankruptcy case): This
Chapter 13 Plan (P|an) sets out options that may be appropriate in some cases, but the presence of an option in this Plan
does not indicate that the option is appropriate, or permissible, in your situation. A Plan that does not comply with local
rules and judicial rulings may not be confirmable. You should read this Plan carefully and discuss it with your attorney if
you have one. |fyou do not have an attorney, you may wish to consult one.

TO ALL CRED|TORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
reduced, modilied, or eliminatedl You should read this Plan carefully and discuss it with your attorney if you have one. lf
you do not have an attorney, you may wish to consult one.

|f you oppose this Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file a Written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation, unless otherwise
ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is flled. See FRBP 3015. ln addition, you must Hle a timely proof of claim in order to be paid under any plan.
See LBR 3015-1 and FRBP 3002(a).

Defaults wi|| be cured using the interest rate set forth below in the Plan.

The followinq matters mav be of particular importance to vou:

Debtor must check one box on each line to state whether or not this Plan includes each of the following items. lf
an item is checked as “Not lncluded,” if both boxes are checked, or neither box is checked, the item Will be
ineffective if set out later as a provision in this Plan.

1.1 Va|uation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3A
and/or Section |V (11 U.S.C. § 506(a) and (d)):

[j |ncluded Not included

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section |V
(11 U.S.C. § 522(f)):

l:l |ncluded Not included

1.3 Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
pursuant to 11 U.S.C. §1322(3)(4). This provision requires that payments in Part 2 Section |.A. be for a
term of 60 months:

[] |ncluded Not included

1.4 Other Nonstandard Plan provisions, set out in Section lV:
|Z |ncluded [] Not included

    

 
  

  
 

       

ALL CRED|TORS A ' ' * v ' * \ ‘ 1
EXCEPT AS PROV|DED lN FRBP 3002(a). Debtor, or Attomey for Debtor (if any), are solely responsible to object to a
creditor's claim if Debtor deems it necessary. A Debtor whose Plan is conlirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. § 1328.

 

This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Centra| District of California.

December 2017 Page 2 F 3015-1.01 .CHAPTER13.PLAN

Part 2: PLAN TERN|S

Debtor proposes the following Plan terms and makes the following declarations:
Section l. PLAN PAYlV|ENT AND LENGTH OF PLAN

A.

l\/lonthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed |f the payment due
date fails on the 29“1 30“‘, or 315‘ day of the monin, payment is due on the 1St day ofthe foiiowing month (LBR

3015-1(k)(1)(A)).

Payments by Debtor of:

$ 11250'00 per month for months 1 through _1__ totaling $1’250'00
$ 100'00 per month for months 2 through 6_ totaling 500-00

$ per month for months 7 through 7 totaling $531283-64
$ 100-00 per month for months 8 through 60 totaling $5»300-00

For a total plan length of 60 months totaling §01333-64
Nonpriority unsecured olaims.

1. After Class 1 through Class 4 creditors are paid, allowed nonpriority unsecured claims that are not
separately classified (Class 5) will be paid pro rata. lf more than one option is checked below, the option
providing the largest payment will be effective Check all that apply

a. jj “Pot” plan: The sum of $ , estimated to pay % of these claims

b. KI “Percentage” plan:100-00 % of the total amount of these claims, for an estimated payment of
$0.00

c. [] “Residua|” plan: The remaining funds after disbursements have been made to all other creditors
provided for in this Plan, estimated to pay $ equivalent to % of these
claims.

2. Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
unsecured claims will be made in at least the following amounts: (a) the sum of $ ' ,
representing the value of non-exempt assets that would have to be paid to nonpriority unsecure
creditors if the bankruptcy estate of Debtor were liquidated under Chapter 7 (11 U.S.C. § 1325(a)(3)) and
(b) if Debtor has above-median income and otherwise subject to 11 U.S.C. §1325(b), the sum of
$0.00 , representing all disposable income payable for 60 months.

 

Regu|ar Plan payments to the Chapter 13 Trustee will be made from future income in the following manner:
Check all that apply

jj Debtor will make Plan payments pursuant to a payroll deduction order.

Debtor will make Plan payments directly to the Chapter 13 Trustee.

 

[:I Other (specify method of payment):

lncome tax refunds. Debtor Will provide the Chapter 13 Trustee with a copy of each income tax return filed
during the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to
nonpriority unsecured creditors (Class 5), will turn over to the Chapter 13 lrustee ali income tax refunds iii
excess of $500 received during the Plan term.

ln the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(0),
the Chapter 13 Trustee is authorized but not required, to commence paying those charges 90 days after that
notice is filedl unless within that time the Debtor contests those charges by filing a motion to determine payment
under FRBP 3002.1(€) or agrees to pay those charges by filing a motion to modify this Plan.

 

This form is mandatory. lt has been approved for use in the United States Bankruptcy Court forthe Centra| Distriot of California.

December 2017 Page 3 F 301 5-1.01.CHAPTER13.PLAN

F. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim
secured by personal property where such security interest is attributable to the purchase of such property and
preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms
proposed in this Plan. Debtor must make precontirmation adequate protection payments and preconfirmation
lease payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:

 

Last 4 Digits

of Account # Am Ount

Creditor/Lessor Name Collateral Description

 

 

 

 

 

 

 

 

 

Each adequate protection payment or preconiirmation lease payment will accrue beginning the 30th day from
the date of filing of the oase. The Chapter 13 Trustee must deduct the foregoing adequate protection
payment(s) and/or preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate
protection payment or precontirmation lease payment to the secured creditor(s) at the next available
disbursement or as soon as practicable after the payment is received and posted to the Chapter 13 Trustee’s
account The Chapter 13 Trustee will collect his or her statutory fee on all receipts made for preconhrmation
adequate protection payments or preconfirmation lease payments.

G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies

H. The Chapter 13 Trustee is authorized to disburse funds after the date'the Plan confirmation is announced in
open court. ` '

l. Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
appropriate taxing authoritiesl

J. Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable
after the date of the iiling of the bankruptcy petition.

K. lfthe Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
creditor on that lien until the Plan confirmation order is entered

Section ||. ORDER OF PAY|VlENT OF CLA|IV|S; CLASS|F|CAT|ON AND TREATMENT OF CLA||V|S:

Except as otherwise provided in this Plan or by court order, the Chapter 13 Trustee must disburse all available funds
for the payment of claims as follows:

A. ORDER OF PAYlV|ENT OF CLAllVlS:
1st |fthere are Domestic Support Ob|igations, the order of priority wi|| be:

(a) Domestic Support Obligations and the chapter 13 trustee’s fee not exceeding the amount accrued
on Plan Payments made to date;

 

(b) Ad,»-n~mstrariv<,»expenseeruntil-pai, ' ' ‘ ' 'd 'n ..i!!;

lf there are gg Domestic Support Obligations, the order of priority will be:
(a) The chapter 13 trustee’s fee not exceeding the amount accrued on Plan Payments made to date;
(b) Administrative expenses (Class 1(a)) until paid in full.

2nd Subject to the 1st paragraph7 pro rata to all secured claims and all priority unsecured claims except as
otherwise provided in this Plan.

3rd Non-priority unsecured creditors Will be paid pro rata except as otherwise provided in this Plan. _l\L)_
payment will be made on nonpriority unsecured claims until all the above administrative secured and
priority claims have been paid in full unless otherwise provided in this Plan.

 

This form is mandatory. lt has been approved for use in the United States Bankruptcy Court forthe Central Distriot of California.

oecember 2017 Page 4 F 3015-1.01.CHAPTER13.PLAN

B. CLASS|F|CATION AND TREAT|VlENT OF CLA|N|S:

ALLOWED UNSECURED CLA|lVlS ENTITLED TO PR|OR|TY UNDER 11 U.S.C. §507
Class 1 claims will be paid pro rata in the order set forth in Section ll.A. above

Un|ess otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
allowed administrative expense, controls over any contrary amount listed below.

 

-» , , AiviouNT oF iN§TEREsT_
CATEGORY _;_;.:_ PRioRiTYc_LAiM RATEirany::;

Administrative Expenses

 

(1) Chapter 13 Trustee’s Fee - estimated at 11% of all payments to be made to all classes through this Plan.

 

    
 
  
   

 

 

 

 

 

(2) Attorney’s Fees $ 2,910-00 $ 2,910.00
(3) Chapter 7 Trustee's Fees $ 0.00
$ 0.00

(4) Other

 

 

$ 0.00

     
   
   

Other

b. Other Priority C|aims

 

 

 

 

 

 

 

 

(1) internal Revenue Service $ 0.00
(2) Franchise Tax Board 0_00% $ 0.00
(3) Domestic Support Obligation 0.00% $ 0.00
(4) Other 0.00% $ 0.00

Domestic Support Obligations that have been assigned to a governmental unit and are not to be paid in full in the
Plan pursuant to 11 U.S.C. §1322(a)(4) (this provision requires that payments in Part 2 Section l.A. be for a term of

60 months)

(specify creditor name):

 

0.00% 0.00%

 

0.00% 0.00%

 

 

 

 

 

 

 

[:l See attachment for additional claims in Class 1.

 

This form is mandatory, lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017 Page 5 F 3015-1.01.CHAPTER13.PLAN

CLA|MS SECURED SOLELY BY PROPERTY THAT |S DEBTOR’S PR|NC|PAL RES|DENCE
ON WH|CH OBL|GAT|ON MATURES AFTER THE F|NAL PLAN PAYMENT lS DUE

Check one_

amount listed below.

[] None. /f “None” is checked, the rest of this form for Class 2 need not be completed

Debtor will maintain and make the current contractual installment payments on the secured claims listed below,
with any changes required by the applicable contract and noticed in conformity with any applicable rules These
payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will
cure the prepetition arrearages, if any, on a listed claim through disbursements by the Chapter 13 Trustee, with

interest, if any, at the rate stated

Un|ess otherwise ordered by the court, the arrearage amount stated on a proof of claim controls over any contrary

 

  

 

 

 

 

 

 

 

 

 

 

 

:] See attachment for additional claims in Class 2.

 

 

 

 

 

- :~: §:;;1" ` .- v _ f " ` - . » PosT~
, \_ » LAs`T4 :'5 ' ' . ' ~ . EsTii\/iATED ` `i »' PETiTioN
c » ~~ ' - ‘ ” ANlOUNT OF ~ ’ ~ ’- 1 ~ESTlMATED » ~ '
» < :Diei_fs oi=~ » iNTEREsT ' iyioNTH_L_Y ~ ivioRTerE
NAME OF CRED‘TOR;; Accoui\if§ A;RB§§§QGE' [F RATE ’ PAYMENT'oN PAL(KATS&TS PAYMENT `
` ’ ` ` 'NUMBER" `. t :`. ' ARREARAGE ' _ DlSBURSlNG
, . v AGENT
l\/lr. Cooper jj Trustee
0177 3141613_93 0.00% $ 243.65 $14,618-91 [_x‘] Debtor
Trinity Financial Services, LLC [:l Trustee
2251 $ 31,051.93 0.00% $ 517.50 s 31,050.93 Debtor
[:l Trustee
O.OOO/o |:| Debtor

 

 

This form is mandatory lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

Decernber 2017

Page 6

F 3015-1.01.CHAPTER13.PLAN

 

CLA||V|S SECURED BY REAL OR PERSONAL PROPERTY WH|CH ARE TO BE PA|D
lN FULL DUR|NG THE TER|Vl OF TH|S PLAN.

Checl< one
None. lf ”l\lone” is checked, the rest of this form for Class 3/\ need not be completed
[] Debtor proposes:

(1) Bifurcation of C|aims - Dollar amounts/lien avoidance Except as provided below regarding
bifurcation of claims into a secured part and an unsecured part, and unless otherwise ordered by the
couit, the claim amounts listed on a proof of claim control this Plan over any contrary amounts listed
below.

(a) Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this
Plan, the dollar amount of secured claims in this Class 3A should be as set forth in the column
headed “Secured C|aim /-\mount." For that dollar amount to be binding on the affected parties either

(i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim
and/or avoiding the lien, or

(ii) Debtor must complete and comply with Part 2 Section lV.C., so that the Plan itself serves as
such a motion; the "lncluded" boxes must be checked in Part 1 Paragraph 1.4 (indicating a
nonstandard provision in Section lV.C.) and Part1 Paragraphs 1.1 and/or 1.2 (indicating that this
Plan includes valuation and lien avoidance, and/or avoidance of a judicial lien or nonpossessory,
nonpurchase-money lien in Section lV.C.); and this Plan must be contirmed - if any one of those
conditions is not satisfied then the claim will not be bifurcated into a secured part and an
unsecured part pursuant to this sub-paragraph

(b) Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured
claim will be treated as a nonpriority unsecured claim in Class 5 below.

(2) Taxes/insurance. Debtor must pay all required ongoing property taxes and homeowner's insurance
premiums for real property paid in full in this class

 

 

 

 

 

 

 

- ~ i_AsT4 ~ _ '

. g 1 … 11 ~ 1 1 vsE,cu_i_inJ.v ,E_s_T_iii/iATED EsTiiviATED
NAME oi=gcREi;)iToR §'CGC§LU§ 19qu 1 c_LAi'iyi ,“_`_‘1 §§ES:T -` i\iioNTi-iLY 1 ToTAL
" NWB~ER g »» , Aiviou__r\ir§ » PAYMENT PAYMENTs
o.oo%
0.00%

 

 

 

 

 

 

 

 

l:l See attachment for additional claims in Class 3A.

 

This form is mandatory lt has been approved for use in the United States Bankmptcy Court for the Central District of California.

December 2017 Page 7 F 3015-1.01.CHAPTER13.PLAN

SECURED CLAliVlS EXCLUDED FRO|V| 11 U.S.C. §506
Check one.

le None. /f “/\lone” is checked, the rest of this form for Class 33 need not be completed

l:] The claims listed below were either:

1. incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
vehicle acquired for the personal use of Debtor, or

2. incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
value.

These claims will be paid in full under this Plan with interest at the rate stated below. Un|ess otherwise ordered by the

court, the claim amount stated on a proof of claim controls over any contrary amount listed below.

 

 

 

 

 

 

» _:;, .. 1 ~ » ~ v . iiz,i'LAsft; - . ~ - ' `
, ; _» . » ~ .EsTiiviATED~ EsTiiviATED
NAiviE oF cREDi:TOR” . j RESC‘I)“§’JCN’~.‘; cL_Aiivi ToTAi_ 'N;EGEEST ’ ivioNTHi_Y ToTAL
t o _. _- ;_ NUM|§ER 1 __ PAYMENT PAYMENTs
0.00%
0.00%

 

 

 

 

 

 

 

 

0.00%

l:l See attachment for additional claims in Class 3B.

 

 

This form is mandatory lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017 Page 8 F 3015-1.01.CHAPTER13.PLAN

OTHER CLA|lVlS ON WH|CH THE LAST PAYlV|ENT ON A CLA|lVl lS DUE AFTER
THE DATE ON WH|CH THE F|NAL PLAN PAYMENT lS DUE

Checl< one
None. if “i\/one” is checked, the rest of this form for Class 4 need not be completed

l:l Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
claims listed below, with any changes required by the applicable contract and noticed in conformity with any
applicable rules These payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as
specified below. Debtor will cure and pay the prepetition arrearages, if any, on a claim listed below through
disbursements by the Chapter 13 Trustee, With interest, if anyl at the rate stated Uniess otherwise ordered by the
court, the dollar amount of arrearage stated on a proof of claim controls over any contrary amount listed below.

 

Cure of Defau|t

QLE§MMA i:» £.'ibNGoNe'

 

 

 

 

 

_ ~oF cREDiToR} :`:j .»ARREARAGE ,NT~_E_REST' '_MQNTHLY f TCTAL_~ PAYMENT
~ ~ 1 _NuMBER l g lF ANY- '- b RATE PAYMENToN ,-~PAYMENTS DiseuRsi_Ne

1- _ 1 * ABREARAGE '~:_1 § AGENT

0-00% [:] Trustee

l:l Debtor

0'00% [:l Trustee

[] Debtor

O_OO% [:] Trustee

I:l Debtor

 

 

 

 

 

 

 

 

*

l:l See attachment for additional claims in Class 4.

 

 

This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

December2017 Page 9 F 3015-1.01.CHAPTER13.PLAN

CLASS 5A

NON-PR|OR|TY UNSECURED CLA|MS NOT SEPARATELY CLASS|F|ED

Al|owed nonpriority unsecured claims not separately classified must be paid pursuant to Section l.B. above.

 

SEPARATE CLASS|F|CAT|ON:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
X None. lf' ’l\lone” is checked the rest of this form for Class 5 need not be completed

CLASS 58

l:] Maintenance of payments Debtor Will maintain and make the contractual installment payments on the unsecured
claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
will be disbursed by Debtor.

 

 

 

 

 

 

 

 

 

 

 

 

: LAsT4; ' '
,, D|G|T~S CF ,NTEREST EsriiviATEo EsTiiviATED
`AccouNT * RATE MONTH'-Y -TOTAL ,,,,,
f NuiviBEfR PAYMENT… PAYMENT$
0.00°/0
0.00%

 

 

 

CLASS 5C

 

Chapter 13 Trustee,

NAM'E'¢F'¢'REDHO'R

 

 

 

 

 

 

LAST 4

AiviouNT oi=

l ' 'ARREARAGE.

 

 

I:] Maintenance of payments and cure of any default. Debtor must maintain and make the contractual installment
payments and cure any default in payments on the unsecured claims listed below on which the last payment is due after
the final Plan payment. The claim for the arrearage amount will be paid in full as specified below and disbursed by the

Cure of Defau|t

EsTiMATEo'
iVlQl -
PAy

 

  

EsriiviATE
T`oTAi_ _ f
PAYMENTS~_

 

0.00%

 

 

 

0.00%

 

 

 

 

[l Other separately classified nonpriority unsecured claims,

 

 
  

   

   

 

 

 

 

 

, ' ' , '“.‘~’D:g:$;“°|,1AMouNTToBF. 'NT§§'§§T EsTiMATED
~ NAi\iiEloi-',;cRED o PAiooNTHE \ ` ToTALAiviouNT
t 7 ’ AQCOUNT , _ . ' ('f oF PAYMENTS
NUNlBER applicab|e)
0.00%
0_00%

 

 

 

[:j See attachment for additional claims in Class 5.

 

This form is mandatory. it has been approved for use in the United States Bankruptcy Court forthe Central District of California.

F 301 5-1 .01.CHAPTER1 3.PLAN

December 2017

Page 10

 

CLASS 6

SURRENDER OF COLLATERAL

Check one
None. if ”None" is checked, the rest of this form for Class 6 need not be completed

[l Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. Debtor
requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral
only and that the stay under 11 U.S.C. §1301 be terminated in ali respects Any allowed unsecured claim resulting
from the disposition of the collateral will be treated in Class 5 above.

Creditor Name: Description:

 

 

 

 

 

 

 

jj See attachment for additional claims in Class 6.

CLASS 7

EXECUTORY CONTRACTS AND UNEXP|RED LEASES

 

 

Check one

IXl None. /f “l\lone” is checked, the rest of this form for Class 7 need notbe completed

[:l The executory contracts and unexpired leases listed below are treated as specified (identify the contract or
lease at issue and the other party(ies) to the contract or /ease):

Creditor Name:

 

 

 

 

 

Description:
l:l Rejected lj Assumed; cure amount (if any): $
Creditor Name:
Description:
l:l Rejected I:l Assumed; cure amount (if any): $
Payments to be cu red within months of filing of the bankruptcy petition. A|l cure payments will be

made through the Chapter 13 Trustee,

l:] See attachment for additional claims in Class 7.

 

 

 

 

This form is mandatory. it has been approved for use in the United States Bankruptcy Court for the Central District of California.

December2017 Page 11 F 3015-1.01.CHAPTER13.PLAN

Section |ll. PLAN SUMN|ARY

_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLASS1a $ 2,910.00
cLAss 1b 0 0~00
cLAss1c 0 000
CLASS 2 3 45,669.84
cLAss 3A 0 000
cLAss 33 0 000
cLAss 4 0 0~00
cLAss 5 $ 000
cLAss 7 0 000
SUB_TOTAL $ 43,579.84
cHAPTER 13 TRusTi-:E's FEE $ 51343_78
(Estimated 11% unless advised otherwise)

forAi. =AYi\iiEi\iT` » 10 0 0 $ 531923~02 f

 

 

 

 

Section lV. NON-STANDARD PLAN PROV|S|ONS
l:l None. lf “l\lone” is checked, the rest of Section l l/ need not be completed

Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this
separate Section lV of this Plan and must check off the “lncluded” box or boxes in Paragraphs 1.1, 1.2, 1.3
and/or1.4 of Part1 of this Plan. Any nonstandard Plan provision that does not comply with these
requirements is ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in
this mandatory Chapter 13 Plan form, or any Plan provision deviating from this form.

The nonstandard Plan provisions seeking modification of liens and security interests address only those
liens and security interests known to Debtor, and known to be subject to avoidance, and all rights are
reserved as to any matters not currently known to Debtorl

m A. Debtor’s intent to File Separate l\/lotion to Value Property Subiect to Creditor’s Lien or Avoid Creditor’s Lien
|11 U.S.C. § 506(aj and (d)|. Debtor Will file motion(s) to value real or personal property of the bankruptcy
estate and/or to avoid a lien pursuant to 11 U.S.C § 506(a) and (d), as specified in Attachment A.

[] B. Debtor’s intent to File Separate l\/lotion to Avoid Creditor’s Judicial Lien or Nonpossessory, Nonpurchase
Security interest [11 U.S.C. § 522(f)j. Debtor will file a l\/lotion to avoid a judicial lien or nonpossessory,
nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below
pursuant to 11 U.S_C § 522(f). lf the court enters an order avoiding a lien under 11 U.S.C. § 522(f), the
Chapter 13 Trustee will not pay any claim filed based on that lien as a secured claim_

 

Name of Creditor Lienho|derlServicer:

 

 

Description of lien and collateral (e.g., 2nd lien on 123 lVlain St.):

 

Name of Creditor Lienho|derlServicer:

 

Description of lien and collateral (e.g., 2nd lien on 123 lVlain St.):

 

 

\:] See attachment for any additional liens and security interests to be avoided by separate 11 U.S.C. § 522(f)
motion.

 

This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017 Page 12 F 3015-1.01.CHAPTER13.PLAN

C. Debtor’s Request in this Plan to Modify Creditor’s Secured Claim and Lien. Debtor proposes to modify the
following secured claims and liens in this Plan without a separate motion or adversary proceeding - this Plan
will serve as the motion to value the collateral and/or avoid the liens as proposed below. To use this option,
Debtor must serve this Plan, LBR Form F 3015-1.02.NOT|CE.341.LlEN.lVlOD.PLAN.CONFR|Vl and all
related exhibits as instructed in that fonn.

 

DEBTOR’S REQUEST TO MODIFY CRED|TOR’S SECURED CLAlNl AND L|EN

TO CRED|TOR L|ENHOLDER/SERV|CER

 

 

l:l Real property collateral (street address and/or legal description or document recording number,
including county of recording):

 

(attach page with legal description of property or document recording number as appropriate).

I:l Other collateral (add description such as judgment date, date and place of lien recording, book and
page number):

 

l:l 11 U.S.C. § 522(f) - Debtor seeks avoidance of your lien(s) on the above described collateral
effective immediately upon issuance of the order confirming this Plan.

I:l 11 U.S.C. § 506(a) and (d) - Debtor seeks avoidance of your lien(s) on the above described collateral
that will be effective upon the earliest to occur of either payment of the underlying debt determined
under nonbankruptcy law or one of the following:

(checl< all that apply and see LBR Form F 4003-2.4.0RDER.AFTERD|SCH):
[:l (1) discharge under 11 U.S.C. § 1328, or

I:I (2) lfthe value of the “amount of remaining secured claim” listed below is “$-0-“ then upon completion
of all Plan payments

 

Value of collateral: ........................................................................................................... $
Liens reducing equity (to which subject lien can attach):

$ + $ + $ = ($ )
Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)): ................. ($ )

Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
and/or lien avoidance of the above-listed creditor on the above-described collateral in the form
Attachment Bl C and/or D to this Plan, as applicable. (Debtor must use and attach a separate

Attachment B, C and/or D which are also mandatory court forms for modification of each secured
claim and lien.)

 

Amount of remaining secured claim (negative results should be listed as tb-U-): ............. $

l\lote.' See other parts of this Plan for the proposed treatment of any remaining secured claim (generally
Class 3).

 

 

 

l:l See attachment(s) for additional request(s) to modify secured claims and liens by this Plan.

 

This form is mandatory lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017 Page 13 F 3015-1.01.CHAPTER13.PLAN

D. Other Non-Standard Plan Provisions (use attachment, if necessary):

Debtor will short-sell his real property located at 3512 Floresta Avenue, Los Angeles, California 90043 on or
before month 7 of the Plan. A|l Creditors will be paid through escrow and the Chapter 13 Trustee

V. REVEST|NG OF PROPERTY

Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or
closed without discharge Revesting will be subject to all liens and encumbrances in existence when the case
was filed, except those liens avoided by court order or extinguished by operation of law. ln the event the case is
converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
accordance with applicable law_ After conhrmation of this Plan, the Chapter 13 Trustee will not have any further
authority or fiduciary duty regarding use, sale, or rehnance of property of the estate except to respond to any
motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or dismissal, Debtor
must seek approval of the court to purchase, sell, or rehnance real property

By filing this document, the Attorney for Debtor, or Debtor if not represented by an attomey, also certify(ies) that
the wording and order of the provisions in this Plan are identical to those contained in the Central District of
California Chapter 13 Plan other than any nonstandard Plan provisions included in Section lV.

 

Datef_L_l__‘ FW lq. 7/@77’ /@a»/{e/Z

Attorn ey for Debtor(s)

t /'" _‘_//-“; `; f . 1 /, y ”
)i_t ,Jl_i /' f r_, ,{./'§1__} s §__,,¢1,.(*’/;)\
Debtorj`t """

z*' z

\ l

 

 

 

This form is mandatory lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

oecember 2017 Page 14 F 3015-1.01.CHAPTER13.PLAN

ATTACHMENT A TO CHAPTER 13 PLAN/CONFIRMATlON ORDER
(11 u.s.c. §§ 506; vALuATioN/LiEi\i AvoiDAi\icE BY sEPARATE ivioTioN(s))

l:] None. lf “l\/one” is checked, the rest of this Attachment A need not be completed

1. Creditor Lienho|derlServicer:
subject Lien (e.g., 2nd i_ien on 123 iviain st.);

 

 

 

2. Creditor Lienho|derlServicer:
Subject Lien (e.g., 3rd Lien on 123 l\llain St.):

 

 

 

3. Creditor Lienho|derlServicer:
subject Lien (e.g., 4th Lien on 123 iviain st.):

 

 

 

4. Creditor Lienho|derlServicer:
Subject Lien (e.g., 2nd Lien on 456 Broadway):

 

 

 

5. Creditor Lienho|derlServicer:
Subject Lien (e.g., 3rd Lien on 456 Broadway);

 

 

 

6. Creditor Lienho|derlServicer:
Subject Lien (e.g., 4th Lien on 456 Broadway):

 

 

 

7. Creditor Lienho|derlServicer:
Subject Lien (e.g., 2nd Lien on 789 Crest Ave.):

 

 

 

8. Cred itor Lienho|derlServicer:
Su bject Lien (e.g., 3’d Lien on 789 Crest Ave.):

 

 

 

9. Creditor Lienho|derlServicer:
Subject Lien (e.g., 4th Lien on 789 CrestAve.):

 

 

 

(Attach additional pages for more liens/provisions,)

 

CERTIF|CATlON: l have prepared this attachment (includlng any additional pages) for use by the Chapter 13 Trustee. l
certify under penalty of perjury under the laws ofthe United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and l acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information

Executed on (date) 11/16/2018

 

Print name: Scott Kosner, Es_q.
l:l Attorney for Debtor or l:l Debtor appearing Without attorney

 

This form is mandatory lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

December2017 Page 15 F 3015-1.01.CHAPTER13.PLAN

